Case: 16-10563      Document: 00513756780         Page: 1    Date Filed: 11/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 16-10563                             FILED
                                  Summary Calendar                   November 11, 2016
                                                                        Lyle W. Cayce
                                                                             Clerk


ERNEST C. SMALLWOOD, JR.; EARTHA Y. SMALLWOOD,

                                                 Plaintiffs–Appellants,

versus

BANK OF AMERICA NATIONAL ASSOCIATION;
BANK OF NEW YORK MELLON,

                                                 Defendants–Appellees.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:15-CV-601




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       The magistrate judge aptly described this pro se action as follows: “In


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10563    Document: 00513756780     Page: 2   Date Filed: 11/11/2016


                                 No. 16-10563

this garden-variety mortgage foreclosure case, Plaintiffs sought to avoid a
threatened foreclosure sale of their home by contending that a transfer of
interest between two entities was invalid due to an improper assignment of the
note and/or deed of trust on the property. They requested quiet title in their
favor, damages, a declaratory judgment, and an injunction preventing the
foreclosure.”

      In a thorough and convincing eight-page analysis, the magistrate judge
recommended that the district court grant the defendant banks’ motion to
dismiss. The district court agreed, and the plaintiffs appeal.

      We affirm, essentially for the reasons given by the magistrate judge. The
assignment was authorized by well-established Fifth Circuit law. See, e.g.,
Ferguson v. Bank of N.Y. Mellon Corp., 802 F.3d 777, 780 (5th Cir. 2015); Reece
v. U.S. Bank Nat’l Ass’n, 762 F.3d 422, 425 (5th Cir. 2014); Martins v. BAC
Home Loans Servicing, LP, 722 F.3d 249, 253, 255 (5th Cir. 2013). The quiet-
title theory fails because the plaintiffs had no sound title, having made their
last mortgage payment in 2007. The plaintiffs’ other contentions are equally
meritless, as the magistrate judge explained.

      The judgment of dismissal is AFFIRMED.




                                       2